Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Continuity/Reexam Information for 16/329501 
    
        
            
                                
            
        
    

Parent Data16329501, filed 02/28/2019 is a national stage entry of PCT/IB17/55224 , International Filing Date: 08/30/2017PCT/IB17/55224 Claims Priority from Provisional Application 62381674, filed 08/31/2016 PCT/IB17/55224 Claims Priority from Provisional Application 62541756, filed 08/06/2017 


Non-Final Office Action

Claims 1-7, and 9-29 are pending. 
Claim 8 was cancelled. 
No claim is allowed.   
Claims 1-7, 22 and 29 were examined.
Claims 9-21, and 23-28 were withdrawn from consideration as non-elected invention.


Fenoldopam

Fenoldopam is 6-chloro-2, 3, 4, 5tetrahydro-1-(4-hydroxyphenyl)-[1H]-3-benzazepine-7, 8-diol. 

    PNG
    media_image1.png
    531
    657
    media_image1.png
    Greyscale
   


Amendments in claims filed on 12/07/2021

The MPEP § 2163.II.A.3. (b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.

	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 22 and 29   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Following reasons apply:

Specification does not describes such treatments where alopecia, atopic, dermatitis, vitiligo or combination thereof as amended.  The specification describes the application for treating psoriasis and not the various disease or their combinations claimed.  Amended claim 1:

    PNG
    media_image2.png
    143
    629
    media_image2.png
    Greyscale

See  [0126] FIG. 14 depicts the images of mice representing different groups of the, study namely sham, negative control, positive control, and treatment groups treated with fenoldopam ointment compositions of different concentrations. The Fenoldopam groups received a daily dose ranging from 0.02 to 2 mg/cm.sup.2 (equivalent to 0.02% to 2%) of ointment compositions of different concentrations. The Sham group shows the normal untreated skin, negative control group shows the typical psoriasis features (erythema, scaling, and skin thickness) (IMQ), and betamethasone valerate and fenoldopam treatment groups (except the IP group) showed remission of the psoriasis symptoms when compared to negative control. IMQ_WB.sub.45/55_0.01% and IMQ_WB.sub.45/55_0.1% showed reductions in scaling and erythema, whereas skin thickening was observed in both groups. IMQ_WB.sub.45/55_1% showed a complete remission of psoriasis symptoms as compared to the negative control, which may be due to a comparatively higher dose of the drug. Similar results were observed with oleaginous ointment groups, where IMQ_OB_0.01% and IMQ_OB_0.1% showed skin thickening, while IMQ_OB_1% showed reductions in redness, scaling, and skin thickening. A gradual increase in the remission of symptoms was observed in both ointment groups (PEG-based ointment and fat-based ointment) based on concentration of fenoldopam ranging from 0.01% to 0.1%. IMQ_WB.sub.45/55_1% No citric acid also showed a reduction in psoriasis symptoms similar to the 1% ointment groups, ruling out the effect of citric acid. IMQ_FD_IP did not show much effect on psoriasis symptoms, which confirms the localized effect of the drug on a dermatological disorder like psoriasis. 
	The ointment is used as a vehicle and leads to the complete absorption of the active ingredient, which might also assist in maintaining a moist skin condition for a longer period of time. Besides this, the presence of propylene glycol in the ointment also assists in remission of psoriasis symptoms by aiding in penetration of the drug to the deeper layers of the skin. [0127]. Analysis of Psoriasis area and severity index (PAST scoring) has been performed to determine the efficacy of the developed compositions with appropriate controls as a part of the study. The intensity of erythema, scaling, and skin thickness scored on the 6th day is shown in FIG. 15 and compared between different groups. The IMQ group exhibits erythema, scaling, and thickness with a score of about 3 (severe) on the 6th day of IMQ treatment, which indicates the inflammatory response developed by IMQ when compared with the Sham group. Decline in erythema, scaling, and thickness score was observed on the 6th day with respect to the fenoldopam ointment groups. A slight difference was observed between different doses of fenoldopam with respect to both ointment groups. No significant difference was observed between the systemic group of fenoldopam (IMQ_FD_IP) and the negative control (IMQ), which shows that systemic administration of fenoldopam is not effective for the treatment of a localized skin condition like psoriasis.[0128].
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention drawn to a method of treating psoriasis, alopecia, atopic dermatitis, vitiligo, or combinations thereof, comprising topically administering to the site is not fully described in the specification (except psoriasis) as claimed to treat the claimed disease and the combination thereof. 
  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-7, 22 and 29 are rejected under 35 U.S.C. 103 (a) as being unpatentable over. Levite et al (US Patent 8,859,001 also published as 2011/0104287), and Levite, Mia (US 20080311657) and van Osdol et al (US Patent 6,960,353 also published as 2004/0057987).   These references teaches topical composition of fenoldopam for treatment of skin disease including psoriasis which embraces Applicants claimed invention.  Se the entire documents.   

Determining the scope and contents of the prior art (MPEP 2141.01)

Levite et al. teaches fenoldopam formulations and prodrugs derivatives.
The formulation includes dermal formulations for the purpose of localizing the drug to the infected area on the skin with minimal systemic administration. It also includes injectable and implantable formulations that release fenoldopam at a controlled rate to the surrounding tissue for periods of days to months. (Lines 5-61, Col. 1).
Therefore, a person skilled in the art would have motivation to apply the drug to a localized infected area on skin with minimal systemic administration as taught by Levite et al.  
In regards to claim 1, Levite et al. teaches oral, topical, transdermal and injectable administration of fenoldopam.  It also teaches infusion and extended controlled release formulations. [57-65, col. 5).
Levite et al. (US ‘001) teaches topical administration of fenoldopam (lines 5-10, col. 12).  See table 13. 
In regards to claim 1 and 29 for treatment of skin disorders, Levite teaches method of treating skin disorders includes psoriasis (elected species). (Lines 60-67, col. 3).  See also lines 5-26, col. 4.
In regards to claim 8 drawn to elected species, Levite teaches treatment of psoriasis (lines 66, col. 3). It further teaches treatment of alopecia, autoimmune diseases and various other diseases.  See lines 43-66, col. 3).
It would have been obvious to one skilled in the art at the time the invention was filed to treat psoriasis by administration of fenoldopam as taught by Leivte reference.

    PNG
    media_image3.png
    170
    275
    media_image3.png
    Greyscale

In regards to claims 1 and 8, Levite et al. teaches treatment of accepted autoimmune diseases, each of which is expected to be treatable by fenoldopam. The diseases suspected or theorized to be linked to autoimmunity which includes psoriasis, (elected species) and vitiligo. (Lines 43-67, col. 3 and lines 1-4, col. 4).
In regards to claim 2 and 4, Levite teaches acidifying agent, lactic acid, ethyl lactates and their esters and other derivatives.  

In regards to claim 3 and 4, Levite teaches alginic acid in the formulations. (23-35, col. 7) and in claim 16 of Levite et al. It also teaches citric acid and sodium citrate dihydrate. (Lines 1-13, col. 5). Further, Levite et al. teaches addition of phosphates. It teaches addition of phosphate containing buffers. (35-60, col. 20).

In regards to the term "treatment" Levite teaches that administration of a therapeutic amount of the composition which is effective to treat cancer and/or autoimmune disease and/or inflammatory disease, and/or to treat any other disease--whereby the disease-causing or disease-facilitating cells express the dopamine receptor D1R and whereby the binding of fenoldopam formulations to these dopamine receptors expressed by the detrimental, disease-causing or disease-facilitating cells kills/eradicates these cells rapidly and potently. Thus, in such a mechanism of action, the fenoldopam formulations can be of therapeutic value to all the mentioned pathologies and others. (Lines 23-36, col. 12). 
In regards to claims 1, 5, 6 and 29 drawn to from range of 0.1 to 3% w/w amounts of fenoldopam, Levite et al. teaches amount 3 gm which is 3 %.  Levite teaches concentration of fenoldopam 3 mgs.  See tables 1 and 2, col. 19. 
In regards to concentrate or pre-suspension concentrate, Levite teaches that it refers to a composition which spontaneously forms a nanoparticulate dispersion (also referred to herein as "microemulsion") in an aqueous medium. (Lines 37-47, col. 12).
In regards to claim 29, drawn to a method of inhibiting the psoriasis-induced proinflammatory cytokine secretion, Levite teaches treatment of psoriasis by the same compound fenoldopam. Levite teaches that fenoldopam and its derivatives are useful for the treatment and prophylaxis of autoimmune diseases and/or inflammatory diseases (Lines 45-49, col. 10).  
Therefore, since the same compound fenoldopam is taught to treat psoriasis and is taught by Levite et al. for the treatment and prophylaxis of autoimmune diseases and/or inflammatory diseases, it is inherently expected to inhibit the psoriasis-induced proinflammatory cytokine secretion and also teaches treatment of psoriasis. It would have been obvious to one skilled in the art at the time the invention was filed to treat psoriasis as taught by Levite et al, which in turn expected to inherently inhibit psoriasis-induced proinflammatory cytokine secretion.   
In regards to claim 22 drawn to a method of treating skin disorders, comprising topically administering to the site of the skin disorder of a therapeutically effective amount of fenoldopam or its pharmaceutical acceptable salts, wherein at least 80% of fenoldopam is in a solubilized form. 
In regards to claim 22, solubility of fenoldopam or its pharmaceutically acceptable salts at least 80%, Levite et al that the solubility of fenoldopam mesylate is 9.1 mg/ml in an HCl/KCl buffer pH 1.5, but decreases to 0.13 mg/ml in buffer pH 6.8 and to 0.06 mg/ml in pH 7.5. Free base fenoldopam is hydrophobic and can be incorporated in a formulation for improved drug load and release profile. It is sparingly soluble in water, ethanol and methanol, and is soluble in propylene glycol. Ampules for injection contain in each 1 mL in sterile aqueous solution, citric acid 3.44 mg; fenoldopam mesylate equivalent to fenoldopam 10 mg; propylene glycol 518 mg; sodium citrate dihydrate 0.61 mg; sodium metabisulfite 1 mg (Formula 1).Lines 1-29, col. 5).
	It would have been obvious to one skilled in the art would make fenoldopam soluble in the solvents which are known excellent for solubility of this compound.  Since Levite teaches that itis sparingly soluble in water, ethanol and methanol, and is soluble in propylene glycol.  Therefore, a person skilled in the art would prefer to dissolve fenoldopam in propylene alcohol and not in water, ethanol or methanol.   Therefore, solubility of the compound to at least 80% sis not considered a new findings rather it would have been within the normal routine.   
Levite et al. teaches pharmaceutical formulations of fenoldopam where fenoldopam is kept stable through the process of preparation, storage and administration. (Lines 60-65, col. 5).
A formulation for the administration of lipophilic agents with high bioavailability was developed. This formulation includes an amphiphilic solvent, which is preferably a lower alkyl ester of lactic acid, a pharmaceutically acceptable solid carrier, such as solid fatty acids and esters, and a surfactant, preferably a combination of a surfactant with a high HLB (hydrophilic/lipophilic balance).  All components are soluble in the amphiphilic solvent to form a homogeneous clear solution. Lines 64-67, col. 12, and lines 1-8, col. 13).
Levite et al. teaches that the formulations are stable. The formulations have the advantage of not requiring stabilizers, such as antioxidants, for good stability. The excellent stability and the ability to spontaneously form a nanoparticulate suspension are believed to be both due to the use of a combination of amphiphilic solvents such as ethyl lactate and a solid carrier.  (Lines 25-31, col. 13). 
A person skilled in the art would have motivation to add any amount as needed at the time the invention was filed.  Levite teaches topical composition for the treatment of psoriasis by fenoldopam. 

Ascertaining the differences between the prior art and the claims at issue

Levite et al teaches all the limitation of claims 1-8, 22 and 29 and obviousness of claimed invention. 
Levite (US ‘657) was applied to explain more about the property of fenoldopam for treatment of psoriasis. Mia Levite teaches fenoldopam and its composition and method to treat psoriasis.   It teaches that humans suffer from several types of autoimmune diseases, some of which are mediated (to a greater or lesser extent) by autoimmune T-cells. Among the human T-cell mediated autoimmune diseases are the following: insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, and probably also, at least in part (according to novel observations made in recent years) alopecia and psoriasis. The beneficial outcome of the existing treatments of all these diseases is very limited and far from satisfactory. Thus, there is an urgent need to find novel drugs that can kill or silence selectively activated autoimmune T-cells, while sparing resting non-activated T-cells. [0007].
In regard salts of fenoldopam, it teaches its mesylate salt.  It teaches that selective dopamine D1 receptor agonists, such as fenoldopam mesylate, rapidly, potently and selectively kill such human and animal T-cells expressing the dopamine D1 receptor. Thus, selective dopamine D1/5 receptor agonists may be used to treat T-cell mediated autoimmune diseases and other diseases caused by over-activated inflammatory T-cells (such as chronic inflammation), (Abstract). 
In regards to treatment of psoriasis, it teaches that activated cells may be eliminated in diseases or conditions in which said activated T-cells contribute to the disease or condition to be treated, i.e., the disease or condition is caused or exacerbated by activated T-cells, such as inflammatory T-cells. Examples of such diseases or conditions are T-cell mediated autoimmune diseases, such as insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, alopecia and psoriasis. Other such diseases include intractable inflammation and other diseases mediated by inflammatory T-cells. [0055]. 
Claim 5 of the (US ‘657) teaches TCR-activated T-cells are autoimmune T-cells. (Claim 5).  See claim 9 for disease or condition is a T-cell mediated autoimmune disease. (Claim 9). 
	Claim 10 of Levite (US ‘657) is drawn to a method in accordance with claim 9, wherein said T-cell mediated autoimmune disease is insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, alopecia or psoriasis. (Claim 10). van Osdol et al. (‘353) teaches formulations for the administration of fenoldopam,   It teaches composition of matter for application to skin to administer fenoldopam by permeation through the skin, the composition comprising fenoldopam to be administered, at a therapeutically effective rate, in combination with a permeation enhancer or mixture.  (Abstract).  

Levite reference do not teach explicitly amount of fenoldopam 0.1 to 3% as instantly claimed.  

	V. Osdol et al (US Patent ‘353) teaches transdermal administration of fenoldopam at a therapeutically effective amount of a penetration enhancer.  It teaches (1) 1-50% by weight fenoldopam, in the composition,  1-50% by weight of a permeation enhancer and 30 to 90% by weight of a polymeric carrier; (2) 1-50% by weight fenoldopam, in the composition 1-50% by weight of a permeation enhancer and 30 to 90% by weight of a polymeric carrier. (Liens 60-58-67, col. 12 and lines 5-11, col. 13). Osdol et al. teaches preferred compound  fenoldopam mesylate.   It teaches that transdermal compositions, devices, and methods are provided comprising a pharmaceutically acceptable salt of fenoldopam, preferably fenoldopam mesylate, together with a permeation enhancer for the fenoldopam salt, 
	van Osdol et al  teaches that transdermal route of parenteral delivery of drugs he permeability of the skin to the agent must be sufficiently high so that the agent can be administered at a therapeutically effective rate through an area of skin no greater than about 200 cm.sup.2 and preferably no greater than 50 cm.sup.2. The person-to-person variation in skin permeability at similar sites should also be considered.  (See lines 9-21, col 2). 
	V. Osdol et al. (US’ 353) teaches that although a certain degree of potency is required for transdermally administered agent to be effective, it is also possible for an agent to be too potent. As potency increases, lower blood concentrations are required and much smaller quantities are administered. Because of normal inter-individual variations and skin permeability, it may not be possible to precisely control whether a individual is receiving 1 .mu.g/hr or 2 .mu.g/hr, for example. For a highly potent agent, a 1 .mu.g/hr administration may be totally ineffective and a 2 .mu.g/hr rate fatal. Thus, the therapeutic index of an agent, which is the ratio of toxic blood concentration to the therapeutic blood concentration, becomes extremely significant. A highly potent agent should also have a relatively wide therapeutic window in order to be suitable for transdermal administration.  (Lines 36-50, col. 3).The transdermal composition for the transdermal administration of fenoldopam comprising an amount of fenoldopam and a permeation enhancer in a carrier effective to permit sustained release of fenoldopam at a therapeutically effective rate during an administration period in order to administer a therapeutically effective amount of fenoldopam to achieve and maintain therapeutic blood or plasma levels throughout a substantial portion of the administration period.  The permeation enhancer may be any permeation enhancer known in the art to increase permeability of drugs through skin. .  (Lines 43-67, col. 5; lines 1-11, col. 6).
	A person skilled in the art at the time the invention was filed would consider applying lower amounts of fenoldopam when Osdol teaches that it can be used from 1-50%. 

Resolving the level of ordinary skill in the pertinent art.
	A person skilled in the art would have motivated to make a fenoldopam composition for topical administration consideration available references Levite et al. (US Patent 8,859,001) and Levite (US (20080311657) to make the transdermal or topical or other composition for the treatment of psoriasis for the reasons cited above.  Since each reference was discussed in detail therefore, not repeated in this section.    Levite, Mia teaches that selective dopamine D1 receptor agonists, such as fenoldopam mesylate, rapidly, potently and selectively kill such human and animal T-cells expressing the dopamine D1 receptor. Thus, selective dopamine D1/5 receptor agonists may be used to treat T-cell mediated autoimmune diseases and other diseases caused by over-activated inflammatory T-cells (such as chronic inflammation).  Since Osdol et al (US Patent ‘353) teaches transdermal administration of fenoldopam at a therapeutically effective amount of a penetration enhancer.  It teaches (1) 1-50% by weight fenoldopam, in the composition,  1-50% by weight of a permeation enhancer and 30 to 90% by weight of a polymeric carrier; (2) 1-50% by weight fenoldopam, in the composition 1-50% by weight of a permeation enhancer and 30 to 90% by weight of a polymeric carrier. (Liens 60-58-67, col. 12 and lines 5-11, col. 13). Osdol et al. teaches preferred compound  fenoldopam mesylate.   It teaches that transdermal compositions, devices, and methods are provided comprising a pharmaceutically acceptable salt of fenoldopam, preferably fenoldopam mesylate, together with a permeation enhancer for the fenoldopam salt   The advantages of using Fenoldopam mesylate are taught by Levite because it teaches that it does not cross the BBB, and thus has only peripheral actions, fenoldopam is 6 chloro-2,3,4,5-tetrahydro-1-(4-hydroxyphenyl)-[1H]-3-benzazepine-7,8-diol methanesulfonate. [0005]. Levite (US 657) teaches that among the human T-cell mediated autoimmune diseases are the following: insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, and probably also, at least in part (according to novel observations made in recent years) alopecia and psoriasis. The beneficial outcome of the existing treatments of all these diseases is very limited and far from satisfactory. Thus, there is an urgent need to find novel drugs that can kill or silence selectively activated autoimmune T-cells, while sparing resting non-activated T-cells. [0007].  It can treat diseases or conditions are T-cell mediated autoimmune diseases, such as insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, alopecia and psoriasis. Other such diseases include intractable inflammation and other diseases mediated by inflammatory T-cells. [0055].  Claim 10 is drawn to treatment of T-cell mediated autoimmune disease is insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, alopecia or psoriasis. 
All the references cited provide guidance to one skilled in the art to make topical, transdermal and other administration containing active agent fenoldopam to treat psoriasis.   

Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). 
The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Remarks
	Applicants response filed on 12/07/2021 is acknowledged. Amendments in claims were entered.  In regards to amendments in claims, Applicants refer to that “support for the claim amendments can be found throughout the application was filed, e.g., in the original claims and the as-filed specification. Examiner notes, that reference ending at {001} is not an application. It was a patent.  Levite et al (US Patent 8,859,001).  Applicant’s arguments were fully considered and were found persuasive therefore, previous office action is withdrawn.  New refernece was added which teaches the amounts of fenoldopam which overlaps with claimed amounts.   
Previously, Applicants elected group I, claims with traverse.  Elected specific species of disease as treatment of psoriasis by fenoldopam. Elected species drawn to method for treating psoriasis by the compound Fenoldopam. Prior art teaches transdermal compositions containing Fenoldopam and teaches treatment of psoriasis.  Applicants elected group I, claims 1-8, 22, 23, and 29 drawn to compositions with traverse.  Group II was drawn to methods of treatment.  Claim 22 drawn to method was examined.  Examiner respectfully disagrees. Restriction was made in three groups.   Claim 23 was drawn to treatment which was dependent on claim 9 or 10 which are drawn to composition, methods of group I were elected and examined.  It was inadvertently added to group I. Claim 22 was examined. The restriction is maintained and is made final (12/24/2021).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628